Case 7:20-cv-07847-VB Document 7 Filed 11/13/20 Page 1of1

 

 

USDC SDNY

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCH:
---~ ---- ~---X Hs LED:

 

  

HEALTH & WELFARE FUND OF THE
UNITED FOOD & COMMERCIAL
WORKERS LOCAL 2013, AFL-CIO,

by its trustees Louis Mark Carotenuto and : ORDER
Stanley Fleishman,
, Plaintiff, 20 CV 7847 (VB)

MILMAR FOOD GROUP, LLC,
Defendants.

On September 23, 2020, plaintiff Health & Welfare Fund of the United Food &
Commercial Workers Local 2013, AFL-CIO, by its trustees Louis Mark Carotenuto and Stanley
Fleishman, commenced the instant action against defendant Milmar Food Group, LLC. (Doc.
#1).

On October 19, 2020, plaintiff docketed a proof of service indicating service on
defendant on October 9, 2020. (Doc. #6). Accordingly, defendant had until October 30, 2020, to
respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)@).

To date, defendant has neither appeared in this action nor answered, moved, or otherwise
responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by November 30, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by December 14, 2020. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: November 13, 2020
White Plains, NY
SO ORDERED:

Wu

Vincent L. Briccetti
United States District Judge

 
